The writings in this case form a completed contract. By its terms and the letter of instruction to the bank it becomes an escrow. It is a typical escrow: 21 C.J. 865. An escrow does not become a binding agreement unless the conditions upon which it was deposited have been complied with: *Page 392 
21 C.J. 880, § 25. The exceptions to this rule are not applicable to this case and for that reason require no further notice. The conditions in the escrow were not performed by the plaintiff, and for that reason he has no binding or enforceable contract. Plaintiff is not entitled to exact specific performance of a contract which does not exist. It is clear from the writings deposited that the intention of both parties thereto was to make an escrow. The contract itself was not to be binding or effective until the conditions embraced in the writings were complied with. For these reasons I concur with my Brother RAND.